Title: From John Adams to Boston Patriot, 24 July 1810
From: Adams, John
To: Boston Patriot


				
					
					Quincy, July 24, 1810.
				
				Amsterdam, February 10, 1782, wrote again to Secretary Livingston—“On the 14th instant I had the honor to acknowledge the receipt of your duplicate of the 23d of October.I congratulate you, sir, on the glorious news contained in these dispatches; but I cannot be of your opinion, that, great as it is, it will defeat every hope, that Britain entertains of conquering a country, so defended. Vanity, sir, is a passion capable of inspiring illusions, which astonish all other men; and the Britons are without exception the vainest people upon earth. By examining such a witness as Arnold, the ministry can draw from him evidence, which will fully satisfy the people of England that the conquest of America is still practicable. Sensible men see the error; but they have seen it and lamented it these twenty years, till their hearts are broke. The intention of government seems to be to break the spirit of the nation; and to bring affairs into so wretched a situation, that all men shall see, that they cannot be made better by new ministers, or by the punishment of old ones.—It is suggested that some plan of conciliation will be brought into Parliament; but it will be only as deceitful as all the former ones. They begin to talk big, and threaten to send Arnold, with seventeen thousand men, to burn and destroy in the northern states; but this will prove but an annual vapor.I rejoice the more in colonel Willet’s glorious services, for a personal knowledge and esteem I have for that officer.Zoutman’s battle on Dogger’s bank, shews what this nation could do. But—It is somewhat dangerous to write with perfect freedom concerning the views and principles, of each party, as you desire. Indeed the views of all parties are enveloped in clouds and darkness. There are unerring indications, that all parties agree secretly in this principle, that the Americans are right, if they have power. There is here and there an individual, who says the Americans are wrong; but these are very few. The English party are suspected to have it in view, to engage the republic to join the English in the war against France, Spain and America. The prince is supposed to wish that this were practicable, but to despair of it. Some of the great proprietors of English stocks, several great mercantile houses in the service of the British ministry, (at the head of whom I will now say, in 1810, was the house of Hope) are thought to wish it too; but if they are guilty of wishes so injurious to their country and humanity, none of them dare openly avow them. The Statholder is of opinion that his house has been supported, that his office was created and is preserved by England. But I cannot see why his office would not be as safe in an alliance with France as with England, unless he apprehends that the republican party would, in that case, change sides, connect itself with England, and by her means overthrow him. There are jealousies that the Statholder aspires to be a sovereign; but these are the ordinary jealousies of liberty, and I should think, in this case, groundless.The opposite, which is called the republican party, is suspected of desires and designs of introducing innovations. Some are supposed to aim at the demolition of the Statholdership; others, at introducing the people to the right of choosing the Regencies. But I think these are very few in number and very inconsiderable in power, though some of them may have wit and genius.There is another party, at the head of which is Amsterdam, who think the Statholdership necessary; but wish to have some further check or restraint upon it—Hence the proposition for a committee to assist his highness. But there is no appearance that this project will succeed. All the divisions of the republican party are believed to think well of America, and to wish a connexion with her and France. The opposite party do not openly declare themselves against this. But peace is the only thing, in which all sides agree. No party dares to say any thing against peace; yet there are very respectable individuals who think that it is not for the public interest to make peace. As to congress “adapting measures to the views and interests of both parties,” they have already done it in the most admirable manner. They could not have done better, if they had been all present here, and I know of nothing to be added. They have a plenipotentiary here accredited to the Statholder as well as to the States, and provided with ample instructions. They have given power to invite the republic to accede to the alliance between France and America, with a power to admit Spain. All this is communicated too the Comte De Vergennes and the Duke De La Vauguion, and I wait only their advice for the time of making the proposition. I have endeavored to have the good graces of the leaders of the republican party; and have no reason to suspect that I do not enjoy their confidence; and I have received from the prince, repeatedly and in strong terms, by his secretary, the Baron de Larray, assurances of his personal esteem.I wrote, sir, on the 3d and 7th of May, as full an account of my presenting my credentials, as it was proper to write; and am astonished that neither original no duplicate nor triplicate has arrived. I will now venture to disclose a secret. I had the private advice of our best friends, and the ablest statesman in the republic, to take the step I did; though the French ambassador thought the time too early. My situation would have been ridiculous and deplorable indeed, if I had not done it; and the success of the measure, as far as universal applause could be called success, has justified it. Those who detested the measure in their hearts, were obliged to applaud it in words.—I am surprized to see, you think it places us in a humiliating light. I am sure, it raised me out of a very humiliating position; such as I never felt before, and shall never feel again, I believe. I have lately, by the express advice of all our best friends, added to that of the Duke De La Vauguion and the Comte De Vergennes, demanded a categorical answer.—I knew very well I should not have it. But it has placed the United States and their minister in a glorious light, demanding candidly an answer; and the republic has not yet equal dignity to give it. In this manner we may remain with perfect safety to the dignity of the United States and the reputation of her minister, until their high mightinesses shall think fit to answer, or until we shall think it necessary to repeat the demand, or make a new one; which, however, I shall not do, without the advice of the French ambassador, with whom I shall consult in perfect confidence.My motive for printing the memorial was that I had no other way to communicate my proposition to the sovereign of the country. The gentlemen at the Hague, who are called their high mightinesses, are not the sovereigns. They are only deputies of the states general, who compose the sovereignty. These joint deputies form only a diplomatic body; not a legislative nor an executive one. The states general are the regencies of cities and bodies of nobles. The regencies of cities are the burgomasters and shepins or judges, and counsellors, composing in the whole a body of four or five thousand men scattered all over the republic. I had no means of access to them by the press; because the president refused to receive my memorial. If it had been received, it would, of course, have been transmitted to all the regencies.  In that case it would have been printed, for there is no memorial of a public minister but what is printed. When the president said, sir, we have no authority to receive your memorial, until your title and character are acknowledged by our constituents and sovereigns, for we are not the sovereigns; I answered, in that case, sir, it will be my duty to make the memorial public in print; because I have no other possible way of addressing myself to the sovereign, your constituents. The president made no objection. And there has been no objection to this day. Those who dreaded the consequences, to the cause of anglomany, have never ventured to hint a word against it.—The Anglomanes would have had a triumph if it had not been printed, and I should, before this day, have met with many disagreeable scenes, if not public affronts. This openness has protected me.To conciliate the affections of the people; to place our cause in an advantageous light; to remove the prejudices which Great Britain and her votaries daily excite; to discover the views of the different parties; to watch the motions that lead to peace between England and Holland; have been my constant aim and employment, since I have resided here. The secret aid of government, in obtaining a loan, I have endeavored to obtain; but it can never be obtained, until there is a treaty.I have hitherto preserved a friendly connection with the French ambassador; and that without interruption. The new commission for peace and the revocation of that for a treaty of commerce with Great Britain, I have recieved.My language and conduct is that of a private gentleman: but those members of congress, who think this proper, know that I have held public places in Europe, too conspicuous for me to remain incognito in this country; nor is it for the interest of the public that I should attempt it.I should be extremely obliged to you, sir, if you would let me know the dates of all the letters that have been received from me since I have been in Holland, that I may send further copies of such as have miscarried.The States of Holland have accepted the mediation of Russia, on condition of saving the rights of the armed neutrality. There has been a balancing between a treaty with France and the acceptance of this mediation. Amsterdam said nothing—The mediation was accepted. But several provinces have declared for a treaty with France. People of the best intentions are jealous of a peace with England upon dishonorable terms; but France will prevent this; though she does not choose to prevent the acceptance of the mediation, as she might have done, by consenting to my making the proposition of a triple or quadruple alliance. Her ambassador says, the king must not oppose the empress of Russia, who will be of importance in the final settlement of peace.France has not ever discovered much inclination to a treaty with the republic. The demolition of the barrier towns, as well as the French ambassador’s opinion, against presenting my memorial at the time it was done, may explain this disinclination. I believe too, that France can explain the reason of the delay of Spain; where we make a less respectable appearance than in this republic. The delay of Spain is fatal to our affairs. Yet I know the American minister there, (Mr. Jay) to be equal to any service; which makes me regret the more, the delay of that kingdom. The constant cry is, why is Spain silent? We must wait for Spain. Nothing gives greater advantage to the English party. The nature of the government in an absolute monarchy like Spain, would render it improper and impossible, to make any application or memorial public. The nature of this government rendered it indispensably necessary. The business must begin in the public, that is, in all the regencies. De Wit and Temple, it is true, made a treaty in 5 days. But De Wit risqued his head by his temerity, upon the pardon and confirmation of the regencies. But was a time and a measure, which he knew to be universally desired. The case at present is different. Mr. Van Bleiswick, though he told me he thought favourably of my first application, would not have dared to take a single step, without the previous orders of his masters, as he told me.It is the United States of America that must save this republic from ruin. It is the only power that is externally respected by all parties: although no party dares as yet to declare openly for her. Nearly one half of the republic declares every day very indecently against France. The other against England; but neither the one nor the other declares against America, which is more beloved and esteemed than any other nation of the world.We must wait however, with patience.—After oscillating a little longer and grasping at peace, finding it unattainable, I think they will seek an alliance with America, if not with France. I had a visit, a week ago, from one of the first personages in Friesland, who promised me, that in three weeks I should have an answer from that province.”Amsterdam, Feb. 20, 1782— wrote to Dr. Franklin: “Yesterday I had the honor of yours of the 12th, and will take an early opportunity to send you all the light I can obtain by inferences from the numbers of the bills. Those already presented I shall accept, according to your advice.Your office is certainly a disagreeable one in many respects, and mine grows every day more and more disgusting to me. I wish myself at home every hour in the four and twenty, and I hope ere long to obtain permission to go. Affairs here are in such a situation that I could not be justified in going until congress shall appoint another, or recall me: or I would ask leave to return in the alliance. Is Mr. Laurens exchanged? If he is, and will come over here and take his own place, I would venture to go home without leave.The Duke de la Vauguion is returned. I had the honor to make my compliments to him on Saturday at the Hague, where I attended Dr. Macilane’s church on Sunday, and the Prince’s review upon the parade afterwards, and where in future I propose to spend more of my time.You need not be anxious about the result of my demand of an answer. It was a measure to which I was advised by the Duke de la Vauguion, and by the Compte de Vergennes, and by several worthy gentlemen in the government here. It was intended to bring necessarily into deliberation a connection with France and America on one side, at the same time when they considered the mediation of Russia on the other; in order to prevent their acceptance the mediation without limitations. The great city (Amsterdam) has lately faulted very much in point of firmness. I cannot but wish that the proposition for an accession to the alliance between France and America could have been made last week, the critical moment when it would infallibly have prevented the acceptation. But France did not think it politic to do any thing against the views of Russia. Nothing however, but delay will be produced by this Mediation.The United States  stand here in a more respectable light than in Spain.

Here, they are openly and candidly demanding an answer. If they receive one in the negative, it will be no more than the republic has a right to give; and we shall loose nothing; but remain exactly where we were before it. If they give no answer for a year to come, the dignity of the United States is safe.—That of the united provinces will be hurt by the delay if any. In Spain, the United States have been waiting in the person of one of their presidents, now going on three years, and have no answer. Now, I say, it is better to be open. Here the constitution demanded publicity. In Spain it forbid it.—But the dignity of the United States is injured more than it would have been, if the demand to that court could have been made public. For my own part, I own as a private citizen or a public man, I would not advise the United States to wait forever, either in Spain or Holland. If it suits not their affairs to make a bargain with us, let them tell us so candidly: and let us all go home, that at least we may not be under the necessity of calling upon your excellency for water to drink, which had much better quench the thirst of our army.”Amsterdam, Feb. 20, 1782—wrote to Major General the Marquis de la Fayette: “My dear General—yesterday maj. Porter brought me your kind favour of the first of this month, together with some letters from America, in one of which is a resolution of congress, of the 23d of November, “That the secretary of foreign affairs acquaint the ministers plenipotentiary of the U. States, that it is the desire of congress that they confer with the marquis de la Fayette, and avail themselves of his informations relative to the situation of public affairs in the U. States.”This instruction is so agreeable to my inclination, that I would undertake a journey to Paris, for the sake of a personal interview with my dear general, if the state of my health and the situation of affairs in which I am here engaged did not render it improper.

Permit me, however, to congratulate you on your arrival with fresh and unfading laurels; and to wish you all the happiness, which the sight of your family, the applause of the public, and the approbation of your sovereign can afford you. I should be happy in your correspondence; and if there is any thing in this country which you would wish to know, I should be glad to inform you as far as may be in my power.This republic is balancing between an alliance with France and America on the one hand, and a mediation of Russia for a separate peace on the other. The bias is strong for peace; but they cannot see a prospect of obtaining it, by the mediation. They are determined however to try the experiment, but are so divided about it, that all is languor and confusion. I fancy they will oscillate for some time; but at last, finding the negotiations for a separate peace, a mere illusion, they will unite with the enemies of their enemy.Upon your return to America, I should be obliged to you, if you would say to some of the members of congress, that if they should think fit to recal me, it is absolutely necessary, in my humble opinion, that they should have some other person here, invested with the same powers.

With the sincerest affection and esteem,
I have the honor to be, &c.”About this time wrote to Mr. Dana:—“Your favor of Dec. 31, Jan. 11, 1781-2, I received yesterday, and in an hour or two after, the letters inclosed were sent to me. As I have not received any of my letters by the Viscount de Noailles nor by the marquis, I was very anxious to know the news, and took advantage of your permission to open the letters. That from Mrs. —— gave me vast pleasure, it put me in spirits for the whole day. The other was wholly upon business. You may depend upon it, I shall make use of the liberty you allow me, with great delicacy.The accounts from America are very favorable: rather too confident that the war is nearly at an end; but not relaxing the string of a bow.You have seen in the papers, a requisition to the states, which made a lively sensation. If the negotiation for a separate peace should pass away, there is a probability of a connection with the other enemies of England. But you know this people.To the enquiry (of the empress) who will shew me any glory, the answer is easy, because there is but one way to it. Send an Ambassador to the United States of America; acknowledge their sovereignty; invite them to a congress at Vienna, with the other belligerent powers. What can be more simple and certain of success? This would be the brightest beam of all her glory. This would endure to all generations. This would give peace to mankind. For every other power of Europe would follow the example immediately.It was the father I meant by 20, who is now at liberty.Have you seen certain letters of Mr. D. in the Morning Post? Honesty always turns out right. Iniquity never makes joints and squares. An honest man has never any thing to do for his justification; but to wait for the testimonies of his enemies.(N.B. in 1810. This is only true, when we take into consideration the whole of space and duration.)I will send a dictionary to my dear son, by the first vessels that go in the spring. I pity him to be obliged to make brick without straw.(1810. N.B. This letter should have been inserted before that to the marquis de la Fayette.)Amsterdam, Feb. 21st, 1782—wrote to Mr. Jennings: “The next morning after the receipt of your letter, I went to Mr. de Neufville and paid him the eight ducats as you desired, for which I enclose his receipt.I want to know whether Mr. Laurens is exchanged for Gen. Burgoine? Whether he knows that he is in the general commission for peace, or not? Whether and when he intends to come over to the continent. Pray invite him for me (I dare not do it myself for fear of hurting him) to come and take his abode with me in my house, and take possession of his station here. You may easily do it, by means of your friend.I want your charitable aid in another affair. I have received letters from the parents of some others in prison, to whom I am desired to lend some money. I will inclose their names. Should be obliged to you, if you would take measures to supply them forwith withsterling each, and to know of them and of the others whom you befriended before, whether they are in want of more, and how much: but exort them, however, to frugality, for the sake of their parents.This is so malicious a kind of work, that I know it will gratify your ill nature.Nathaniel Beal, Lemuel Clark, Gridley Clark, Lewis Glover, Samuel Curtis, Jedediah Bass, Thomas Vinton, William Horton, are the names. The inclosed letter mentions a Benjamin Brackett and his case. I know the uncle, Joshua Brackett, and will advance any reasonable sum for him, if that can procure his release or exchange.
				
					John Adams.
				
				
			